Citation Nr: 1450222	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-36 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a respiratory disability, claimed as due to exposure to hazardous materials, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse





ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, as relevant, declined to reopen a previously denied service connection claim for a respiratory disability, claimed as due to exposure to hazardous materials.

In August 2012, the Veteran and his spouse testified before a Decision Review Officer sitting at the RO.  A copy of the hearing transcript is of record.

Herein, the Board reopens the service connection claim for a respiratory disability.  
This reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2008 Board decision determined that new and material evidence had been received to reopen a previously denied service connection claim for a respiratory disability, but ultimately denied the underlying service connection claim on the merits.  The Veteran did not timely appeal or request reconsideration of the Board decision. 

2.  Evidence received since that final July 2008 Board decision is new and material and raises a reasonable possibility of substantiating the service connection claim for a respiratory disability, claimed as due to exposure to hazardous materials.
CONCLUSION OF LAW

Evidence received since the final July 2008 Board decision is new and material; the service connection claim for a respiratory disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A.");regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.



Petition to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2014). 

A decision issued by the Board is final, unless appealed to the Court or another exception to finality applies (e.g., the Chairman of the Board orders reconsideration of the decision).  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).  

A final Board decision subsumes all prior rating actions which addressed the issue on the merits and the claim may not thereafter be reopened and allowed on the same factual basis; rather new and material evidence must be presented to reopen the claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 20.1104, 20.1105 (2014).

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Applicable here, "new" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

By way of procedural history, the RO, in an October 2004 rating decision, apparently reopened the Veteran's previously denied service connection claim for a respiratory.  The Veteran subsequently appealed that decision.  In July 2008, the Board also reopened the claim, but ultimately denied the claim on the merits finding that although there was evidence of a current disability, there was no evidence of an in-service event; i.e., exposure to hazardous materials during his service in Alaska.  At that time, the record contained the Veteran's service treatment and personnel records and post-service medical evidence.  The Veteran did not timely appeal the July 2008 Board decision to the United States Court of Appeals for Veterans Claims and, therefore, the decision became final and binding.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100. 

The Veteran did however contact the VA in August 2008 indicating that he wished to reopen his previously denied respiratory claim.  Thereafter the RO issued the May 2009 rating decision on appeal here, declining to reopen the claim because although the evidence received was new, it was not material to the claim.  

Parenthetically, the RO subsequently reopened the claim in February 2009 in response to additional evidence received (see February 2009 letter to a Congresswoman); however, regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson, supra. .

Thus, based on the procedural history as outlined above, the last final decision with regard to the Veteran's respiratory claim is the Board's July 2008 decision.  

New and material evidence has been received since the July 2008 Board decision.  The evidence since received includes additional statements from the Veteran, internet articles, hearing transcript, and post-service medical evidence.  Notably, the Board in July 2008 relied on Espiritu v. Derwinski, 2 Vet. App. 492 (1992), and explained that the Veteran's statements asserting exposure to hazardous materials during service in Alaska are of little or no weight because, as a lay person, he was not competent to relate his current disability to service.  Nonetheless, the Board notes that, in certain instances, lay evidence may also be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, the Veteran, as a layperson, is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the credibility of the newly received evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been received to reopen the previously disallowed claim for service connection.  See Justus, supra.  Presuming credible the Veteran's current statements and testimony that he used certain hazardous degreasing materials during his service in Alaska, such evidence constitutes new and material evidence.

The Board notes further that since the final decision the Veteran has submitted additional articles regarding the health effects of trichloroethylene (TCE); this new evidence is also material to the claim.   

The Board concludes that the evidence received since the final decision is new and raises a reasonable possibility of substantiating the claim since, when considered with the old evidence, it triggers the Secretary's duty to assist.  See Shade, supra.  Accordingly, the claim of entitlement to service connection for a respiratory disability will be reopened.


ORDER

New and material evidence has been received to reopen the service connection claim for a respiratory disability, claimed as due to exposure to hazardous materials; to this extent only, the appeal is allowed.


REMAND

Prior to final appellate consideration of this claim, additional evidentiary development is necessary.  As explained above, the duty to assist has been triggered.  In light of the evidence of a current respiratory disability, the Veteran's competent report of using solvents on a daily basis to clean missiles and the floor, and the articles regarding the air toxicity of TCE, the Veteran should be afforded a new VA examination and medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any outstanding medical evidence from the VAMCs in Poplar Bluff, Marion, and Memphis.  See VA Form-9 received in September 2014 in VBMS.

2.  Then, schedule a VA examination to determine the nature and etiology of any currently diagnosed respiratory disability.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history of the disorder.  All necessary diagnostic testing and evaluation should be performed. 

Although a complete review of the claims file is imperative, attention is called to the following:

*The Veteran's STRS, to include a July 1968, on a Report of Medical History and corresponding Report of Medical Examination.

*The Veteran's DD Form 214 and DA Form 20 showing that his primary military occupational specialties were a Battery Clerk, Hercules Missile Crewman, and a Launcher Crewman. 

*A 1976 VA Hospital record a diagnosis of asthma, probably intrinsic in origin; and the Veteran's report of his first episode of wheezing in 1972. 

*An August 2004 VA opinion that the Veteran's chronic lung disease was POSSIBLY RELATED to noxious substances during military service. 

*The Veteran's August 2012 DRO Hearing Testimony.

*A Hubbard Hall internet article regarding TCE being replaced with a more environmentally friendly product.

*Article from the Bureau of Environmental Health, Health Assessment Section, regarding TCE and how the inhalation of it affects a person's health.

*Article from the Department of Labor and Industries titled, "Understanding Toxic Substances." 

*An article titled "MSDS of Trichloroethylene."

*A July 2014 memorandum from a Military Records Specialist indicating that that are no available records documenting the contents of solvents and cleaner used by the Veteran's unit during the applicable time period.

*A Science Corps Article received in September 2014 describing the general health effects of TCE.

Then, after reviewing the claims file, and interviewing and examining the Veteran, the VA examiner is asked to address the following:

a.  Diagnose all respiratory disabilities, to include COPD, found to be present.

 b. Determine whether any current pulmonary disability had its onset in service, or is otherwise related to service, ASSUMING for purposes of this examination, that the Veteran was exposed to some level of hazardous materials, to include TCE, during service.   

**Reconcile the opinion with all evidence of record, particularly to include the Veteran's statements and testimony, the various articles regarding TCE, and the August 2004 VA medical opinion.
 
THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" and VBMS filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  Then readjudicate the service connection claim for a respiratory disability, claimed as due to exposure to hazardous materials.  If the claim is not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


